Title: To George Washington from David Humphreys, 11 February 1786
From: Humphreys, David
To: Washington, George



My dear General
London Feby 11th 1786

I wrote to you by the ship which brought me your affectionate favour of the 25th of July; since which I have been honoured by the receipt of your letters of the 1st of Septr & 30th of Octr—they reached me a few days ago in this city, where I have been about two months.
You may naturally expect I should give some little account of this great wonder of the world and the reception I have experienced in it. This City is in extent as well as population considerably larger than Paris, the streets are wider & cleaner, and the appearance of some particular squares perhaps more elegant, tho’ in general I cannot say I like the style of building here so well as in France. But in Horses & Equipages I must give the preference infinitely to those which I have seen in this Country. The Play-houses, public places, & palaces are by no means equal to the same articles in France. I have frequented the Theatres very often and have found an exquisite pleasure in seeing the famous Mrs Siddons perform who is far superior to any thing I had ever beheld on the stage.
I have been three times at Court, first at the Levee to be presented (by Mr Adams) to the King, then at the Drawing Room to pass thro’ the same ceremony to the Queen, and the day before yesterday on the splendid occasion of the Queen’s birthday. I was introduced (not as a public character) but as Col. H. from the U.S. of America & was received in the same manner any other foreigner would have been. I forbear to give you a detail of the brilliancy of the birth night ball, as I fear I should make a bad hand of describing that kind of pageantry & I am not certain you would take much pleasure in reading it, supposing the discription to do justice to the exhibition—I will only say in honour of America that Mrs Adams appeared to very good

advantage, being an extremely decent Lady, and that Miss Adams in beauty & real tastes in dress was not exceeded by any young Lady in the room.
Now I am on the subject of American Ladies I will venture to add that there have been in Europe some very good specimens of beauty from America since I have been on this side the water, for example, Mrs Platt of Hartford, Mrs Bingham & Miss Hamilton from Philadelphia—Mrs Loyd I have not seen, she is in the Country, her husband I saw one evening quite intoxicated, since which I am told he is in confinement for debt.
With regard to the present temper of this country to America, I can say nothing decisively, until some communication shall come from the part of Administration, in consequence of overtures for a Treaty of Commerce which have been made by us to them—however in my private opinion very little, if any thing will be done—A spirit of infatuation will probably influence their Councels until they shall have diverted our commerce irrevocably into some other channel.
It is an object of the greatest curiosity for an American to be present at the Debates in Parliament. I have heard most of the principal speakers. Mr Pitt is undoubtedly a man of talents as well as elocution. Opposition are not so formidable as they have been, nor does the session promise to be so long or violent as the last. There appears however to be a spirit awakened in India which may bring on some interesting discussions, which may be productive of convulsions, perhaps (one day) of a revolution in that Country.
I have met with few British Gentlemen with whom I had been acquainted in America, such as I have seen, have behaved with civility As have several Members of Parliament, literary, & other respectable characters to whom I have been introduced. George Collier (who commanded the fleet up the North River in 1779) in a large company where Col. Smith & myself were present, having inadvertently mentioned the “Rebel Flag” upon perceiving his mistake came up to us & apologized for it.
I shall set out for Paris in a few days, & possibly for America in the spring; should I not arrive in the month of May I will still hope to receive letters from you, as in that case my residence in Europe may be protracted for some year longer—With the

warmest wishes for the health & happiness of Mrs Washington & your immediate connections I have the honour to be, most sincerely your friend & devoted Servt

D. Humphreys

